Title: To Thomas Jefferson from Albert Gallatin, 12 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department June 12th 1801
               
               In the case of W. Priestmann, the Secretary of the Treasury conceives that by the manner in which the enclosed draft of a pardon is executed, Gideon will receive any part of the forfeiture to which by law he may be entitled. If he is not entitled to any part by law, the Secretary, from a consideration of the case, does not perceive the propriety or justice of making him a compensation at the expense of W. Priestmann.
               But in the instrament of pardon a special clause should be inserted specifying that said pardon shall operate only upon said Priestmann paying all the costs & also 
   
   When the pardon shall be executed, if the instrument be sent to this office, the blank will be filled—The amount is not yet settled.

  Dollars being the amount of the fee paid by the United States to Mr Rawle in that Unit—
               Respectfully submitted by
               
                  
                     Albert Gallatin
                  
               
            